Citation Nr: 1451533	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-22 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $3,894.00.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1980, and from August 1986 to December 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.
FINDINGS OF FACT

1.  The Veteran began receiving additional VA disability compensation benefits, at the rate of a Veteran with one dependent, his second spouse, effective October 1994.  

2.  The Veteran divorced his second spouse in October 1995, but did not notify the VA of the divorce until November 2002.

3.  Since October 23, 1995, the Veteran received VA benefits at the rate of a Veteran with one dependent, despite no longer being married; this produced an overpayment of benefits in the amount of $3,894.00.

4.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran.
 
5.  The overpayment from October 23, 1995, to November 12, 2002, resulted from the actions of the Veteran; there was no fault on the part of VA.
 
6.  The evidence does not show that recovery of the assessed overpayment would deprive the Veteran of the ability to provide for basic necessities; waiver of the assessed overpayment would unjustly enrich the Veteran.
 
7.  The evidence does not show that repayment of the amount of the overpayment indebtedness of $3,894.00 will result in undue financial hardship; collection of the indebtedness would not defeat the purposes of the award of VA benefits, or otherwise be inequitable. 

8.  There is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.





CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits in the amount of $3,894.00 was validly created.  38 U.S.C.A. §§ 5107, 1521 (West 2002); 38 C.F.R. §§ 3.500, 3.660, 3.665(n) (2014).
 
2.  The criteria for waiver of recovery of an overpayment of VA disability compensation in the amount of $3,894.00 have not been met.  38 U.S.C.A. §§ 5302, 5304 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.654, 3.700 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002), provides that VA will assist the claimant in obtaining evidence necessary to substantiate a claim.  The VCAA and the implementing regulation do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002). 

Nonetheless, the Board finds that VA has explained to the Veteran the bases for the finding that the debt was valid, and for the denial of his request for a waiver of overpayment.  The Veteran has not asserted any prejudice in regard to the content or timing of the notice he has received.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Veteran has not advised the Board of any other existing evidence not already of record that should be obtained before the appeal is adjudicated.

The Veteran seeks entitlement to a waiver for overpayment of disability compensation benefits in the amount of $3,894.00.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOGCPREC 6-98 (1998), 63 Fed. Reg. 31264 (1998).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 (2014).  A debt is not valid if the claimant was legally entitled to the benefits that resulted in an overpayment.  See 38 U.S.C.A. §§ 501, 5112(b)(9), (10) (West 2002); 38 C.F.R. §§ 1.962, 3.500(b) (2014).  A debt is also not valid if VA is solely responsible for the overpayment.  See id.  

Here, the Veteran initially filed for entitlement to disability compensation benefits in January 1990.  At that time, the Veteran indicated that he was married to his first spouse, but that this marriage would be terminated "soon."  The Veteran was awarded disability compensation benefits effective December 1989.

In July 1994, the Veteran submitted a VA Form 21-686C, Declaration of Status of Dependents.  The form indicated that the Veteran was divorced from his first spouse in July 1992, and that he married his second spouse approximately one month later in August 1992.  Based on this submission, in correspondence dated in September 1994, the RO notified the Veteran that his disability compensation award was increased, with additional benefits for his second spouse, effective October 1, 1994.  Furthermore, the September 1994 correspondence explicitly informed the Veteran that, "[y]ou must tell us immediately if there is any change in the number or status of your dependents.  Your failure to quickly tell VA of a dependency change will result in an overpayment which must be repaid."  

The Veteran was divorced from his second spouse on October 23, 1995, and the Veteran did not immediately inform the RO of the change in his marital status.  

The Veteran, who was employed by the VA Medical Center as a housekeeping aid from 1996 to 2000, submitted two Applications for 10-Point Veteran Preference in March 1998 during the course of his employment, three years after his divorce from his second spouse.  On both of these forms, the Veteran indicated that he was not married.  No other information was provided regarding the Veteran's marital status.  The Veteran also submitted pay stubs reflecting that his federal income tax withholding status was "single" during his employment with the VA Medical Center.

The Veteran did not submit a VA Form 21-0538, Status of Dependents Questionnaire, until November 2002, at which time he clarified that he divorced his first spouse in 1992 and divorced his second spouse in 1995.  In a report of contact dated in February 2011, the Veteran alleged that he called a VA office in Kansas City, Missouri, on the date of his second divorce to inform VA that his marriage was dissolved; however, there is no record of that alleged notification.  

The Veteran continued to receive additional benefits for his second spouse until September 1, 2011, at which time the RO decreased his compensation benefits following the receipt of another Status of Dependents Questionnaire from the Veteran in January 2011 in which he again indicated he was no longer married.  In an August 2011 Administrative Decision, the RO conceded that the continued payment to the Veteran for a dependent spouse from November 12, 2002 (the date of the first Status of Dependents Questionnaire), to September 1, 2011, was an error on the part of VA, since VA was properly notified of his marital status upon receipt of the Status of Dependents Questionnaire in November 2002.  However, the Administrative Decision found that the Veteran was responsible for paying the overpayment of $3,894.00 on his award from October 23, 1995 (the date of the divorce from his second spouse), to November 12, 2002 (the date of VA's receipt of the Status of Dependents Questionnaire).  

The Board agrees that, since October 23, 1995, the Veteran received VA benefits as a Veteran with one dependent, despite no longer being married.  This produced an overpayment of benefits in the amount of $3,894.00.

Thus, the Board finds that a preponderance of the evidence supports the conclusion that the overpayment of disability benefits in the amount of $3,894.00 was validly created as a result of the Veteran's divorce in October 1995.

Having found that the debt was validly created, the Board must address whether a waiver of recovery of an overpayment may be granted.  The Veteran requested a waiver of recovery of the overpayment of benefits within 180 days of receiving notification of the indebtedness.  Therefore, he filed a timely application for waiver of recovery of the overpayment.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  38 C.F.R. § 1.965.  In making the determination, consideration will be given to the following elements, which are not intended to be all inclusive:

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against any VA fault.

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

(4) Defeat the purpose.  Whether the withholding of benefits or recovery would nullify the objective for which the benefits were intended.

(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

See 38 C.F.R. § 1.965. 

However, there cannot be any indication of fraud, misrepresentation, or bad faith on the part of the person seeking the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.96.  Misrepresentation must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).  The term bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).  Lack of good faith is an absence of an honest intention to abstain from undertaking unfair advantage of the holder or the government.  38 C.F.R. § 1.965(b)(2). 

Here, the Veteran failed to timely notify the VA of his change in marital status.  However, the facts of this case do not clearly reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question.  As such, the Board must now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). 

In determining whether the recovery of the overpayment would be against equity and good conscience, the first consideration is whether the Veteran was at fault in the creation of the overpayment.  In this case, the Board finds that the Veteran was predominantly at fault in the creation of the overpayment.  The record shows that the Veteran was in receipt of VA disability benefits at the rate of a Veteran with one dependent, his second spouse, from October 1994 to September 2011, despite being divorced in October 1995.  Additionally, the Veteran bears a greater fault than VA, as he continued to accept benefits to which he knew, or should have known, that he was not entitled once his marital status changed.  The question of fault is a different question than that of fraud or bad faith.  Persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the regulation.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  However, here the Board finds that the Veteran had actual knowledge of the necessity to notify the VA of a change in marital status through filing the proper VA form, as previously, in July 1994, he successfully notified VA of the divorce from his first spouse and subsequent marriage to his second spouse by filing the proper paperwork.  The September 1994 correspondence from VA notifying the Veteran of his increased benefits also explicitly notified him of the necessity to notify the VA of a change in marital status.  

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965(a)(2).  The Board acknowledges that VA did not act promptly upon receipt of the Veteran's November 2002 Status of Dependence Questionnaire; rather, it was not until September 2011, following receipt of a subsequent Status of Dependents Questionnaire, that the Veteran's benefit award was reduced to reflect his current marital status.  However, in recognition of this fault on the part of VA, the RO only held the Veteran responsible for paying the overpayment of $3,894.00 on his award from October 23, 1995 (the date of the divorce from his second spouse), to November 12, 2002, (the date of VA's receipt of the Status of Dependents Questionnaire).  As such, the lack of fault on the part of the VA prior to November 12, 2002, does not outweigh the fault on the part of the Veteran in the creation of the debt.  A VA employee, such as the Veteran, indicating that he or she is not married on routine employment forms unrelated to VA disability benefits does not constitute proper notification of a change in marital status for purposes of VA benefits.  This weighs against a finding that recovery of the overpayment would be against equity and good conscience. 

The next question for consideration is whether collection of the debt would cause the Veteran undue financial hardship.  The Veteran has been asked on multiple occasions to submit a VA Form 5655, Financial Status Report.  He was given a blank Financial Status Report to complete and return in March 2012, at which time he was informed that the information on the report would be used to make a decision on his claim.  Moreover, the July 2012 Statement of the Case emphasized that the Veteran did not submit a Financial Status Report, and that it could not determine if unjust enrichment existed or if repayment would cause financial hardship as a result.  To date, the Veteran has not submitted the requested Financial Status Report.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board emphasizes that the Veteran is continuing to receive VA benefits.  However, benefits were not intended to compensate the Veteran at a higher rate than warranted.  The Board also finds that failure to make restitution would unfairly enrich the Veteran because he received monetary benefits to which he was not entitled.  VA continued to make payments to the Veteran as though he had one dependent, despite the fact that he was no longer married.  Under such circumstances, to allow the Veteran to retain the overpaid compensation would constitute unjust enrichment. 

Finally, the Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA continuing to pay disability benefits at a higher rate. 

In sum, the Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment in question.  The Veteran has been found to be at fault in the creation of the debt, and the retention of the overpayment would therefore unfairly enrich the Veteran.  Moreover, there is no evidence suggesting that repayment of the debt would deprive the Veteran of the ability to provide for basic necessities of life and recovery of the overpayment would not defeat the purpose for which the benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and waiver of recovery of the overpayment of VA disability benefits is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of disability compensation benefits in the calculated amount of $3.894.00 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


